Title: From Thomas Jefferson to Mr. Baine, 12 July 1820
From: Jefferson, Thomas
To: Baine, Mr.


Sir
Monticello
July 12. 20.
My grandson has made a last effort to get his tenant to give up the grounds at the Secretary’s ford. but the tenant appears to be entirely unwilling to part with it, and would require in exchange such a sacrifice of the adjacent fields as would destroy the value of the  remainder—I fear therefore that that ground is not to be obtained. as you seemed anxious to have some certain resource on the approaching expirati of your term at Bleinheim, you may consider yourself as free to take the place at Ingraham’s meadow of which we spoke. I should require 2. D. an acre for the meadow part only, and nothing for the highlands you might occupy. after the expiration of August I would assist you in erecting any log buildin you might need, and in the winter in enclosing the grounds. a lease for 5. years, no rent for the 1st year, and probate that for the following years would be taken out mostly in serv and vegetables. on all this you will determine as you please and when you please and accept my best wishes.Th: Jefferson